                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00643-FDW-DCK
 DENISE KINSINGER,                                )
 ERIC KINSINGER,                                  )
                                                  )
                 Plaintiffs,                      )
                                                  )
    v.                                            )
                                                  )
 STEVEN MATTHEW GOOD,                             )
 WILLIAM H WINN JR,                               )
 SMARTCORE, LLC GROUP HEALTH                      )         ORDER
 BENEFIT PLAN,                                    )
 SMARTCORE ELECTRICAL SERVICES,                   )
 LLC,                                             )
 SMARTCORE ELECTRIC, LLC,                         )
 SMARTCORE, LLC,                                  )
                                                  )
                                                  )
                 Defendants.                      )
                                                  )

         TAKE NOTICE that the bench trial in this matter will begin at 9:00 a.m. on Tuesday, June

4, 2019 in Courtroom 1-1 of the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte,

NC 28202.

         The Court anticipates trial to last one (1) day. The Court will impose a chess clock

consistent with this estimate. Parties should prepare to have a 6 hour chess clock, with each side

having 3 hours. Defendants will have a total of 3 hours, and it is up to counsel as to how to split

that time. Time will run during opening, closing, direct examination, and cross examination, but

will not run during objections or sidebars. For closing argument, parties are limited to 15 minutes.
It will be the responsibility of parties to budget their chess clock time to ensure time for closing

arguments.

       IT IS SO ORDERED.

                                      Signed: May 28, 2019
